Title: To James Madison from Anthony Merry, 4 April 1806 (Abstract)
From: Merry, Anthony
To: Madison, James


                    § From Anthony Merry. 4 April 1806, Washington. “I have the Honor to inform you that I have just received Answers (dated the 22nd. of last Month) from the Commander in Chief of His Majesty’s Ships on the Halifax Station, to whom I had transmitted Copies of the several Letters you had done me the Honor to address to me respecting Impressments by those Ships, stating, that His Majesty’s Sloop Hawk, on board which your Letter of the 17th. December last mentions that Daniel Talmage was detained, does not belong to that Station, nor has ever come within the Limits of his Command; that no such Man as James Gunnel, whose Impressment by the Cambrian Frigate made the Subject of your Letter of the 11th. November, has ever been impressed by, or is otherwise on board, that Ship; and, with respect to Nathaniel Small and John Hines, who were mentioned in your Letter of the 27th: January to be detained on board the same Frigate, that Nathaniel Small was discharged at Halifax some Time since, and, in Regard to John Hines, that a Man whose Name is John Himes is at present on board that Ship, whose Account of

himself differs so widely from the Description set forth in the Document transmitted that he is believed not to be the Person alluded to, but, from several Circumstances, to be a Native of Scotland, or of the North of England. The Commander in Chief adds on the Subject of John Himes, that the Protection he produced is dated in the year 1799, in lieu of being annually renewed, although he has mentioned to have been at Baltimore several Times since; that, according to his own Statement, at his first Examination, he was born at Federal Hill, his Mothers Maiden name being Ann Kimble, his Father’s Solomon Himes, that he had Three Brothers, the Two first named Archibald and the Third George, and Two Sisters, Elizabeth and Eleanor, his Mother being alive last Year, that he is Twenty Six Years of Age, and that he served in a Boat with a John Murray; that his Account of himself, at his second Examination, differed in many Respects from his former Statement, particularly by his declaring that he has sailed for the last Six Years on European Voyages out of the Port of New York: but, if further Information respecting him should be required of the Persons who have applied for his Discharge, and their Answers should corroborate with the Account, as above stated, which the Man has given of himself, and reconcile the Contradictions which have appeared in his Assertions, that, notwithstanding the Conviction which the British Officers entertain of his being a natural born Subject of His Majesty, he will be immediately discharged.”
                